Citation Nr: 1213266	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  02-05 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for arthritis of the dorsal spine, to include as secondary to service-connected disability of the lumbar spine. 

2.  Entitlement to service connection for arthritis of the cervical spine, to include as secondary to service-connected disability of the lumbar spine. 

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for peripheral neuropathy, to include as secondary to disabilities of the spine. 

5.  Entitlement to an initial rating in excess of 30 percent prior to June 15, 2009, and in excess of 50 percent as of June 15, 2009 for PTSD. 

6.  Entitlement to a rating in excess of 40 percent for a service-connected disability of the lumbar spine.



REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The veteran had active service from July 1972 to July 1975. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Cleveland, Ohio.  Specifically, a September 2001 rating decision denied service connection for disabilities of the dorsal spine and cervical spine and granted an increased rating of 40 percent for the service-connected lumbar spine disability.  A May 2007 rating decision, in pertinent part, granted service connection for PTSD with depression and assigned a 30 percent rating.  A September 2008 rating decision, in pertinent part, denied service connection for hypertension and peripheral neuropathy.  

The Veteran's service connection claims for disabilities of the cervical and dorsal spine, and his claim for an increased rating for his service-connected lumbar spine disability, were denied by the Board in a June 2004 decision which was subsequently vacated.  The Board remanded these claims in February 2005 for further development and denied them in a February 2006 decision.  In an October 2006 Order by the United States Court of Appeals for Veterans Claims (Court) the Court endorsed a joint motion for remand, vacated the February 2006 Board decision denying the claims, and remanded the matter for compliance with the instructions in the joint motion.  In June 2007, the Board remanded these claims for further development pursuant to the instructions in the September 2006 joint motion for remand.  They now return for appellate review. 

The Board notes that the service connection claims for hypertension and peripheral neuropathy, as well as the appeal of the rating assigned the Veteran's PTSD, were certified to the Board as a separate appeal under a different docket number.  All of the issues addressed in this decision have been consolidated under the docket number listed on the cover sheet of this decision.  In this regard, with certain exceptions not applicable here, it is Board policy that "[a]ll issues over which the Board has jurisdiction in an individual case will be addressed in a single document that disposes of issues ripe for disposition and remands any issues requiring development or other appropriate action by the agency of original jurisdiction (AOJ)."  BVA Directive 8430, section 14(a) (Transmittal Sheet, May 17, 1999).

In June 2002, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the Cleveland RO.  A transcript of the hearing has been associated with the claims file. 

In his January 2003 substantive appeal (VA Form 9), the Veteran requested a hearing before a Veterans Law Judge.  He subsequently withdrew the request in March 2003.  Thus, the Board may proceed with appellate review.

During the pendency of this appeal, in an October 2011 supplemental statement of the case (SSOC), the RO assigned an increased rating of 50 percent for the Veteran's PTSD effective June 15, 2009, the date of a VA treatment record showing a worsening of symptoms.  Because this increase does not represent a grant of the maximum benefits allowable for this disability, the evaluation of the Veteran's PTSD remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that a June 2010 statement of the case (SOC) includes claims for increased ratings for the Veteran's tinnitus and bilateral hearing loss in addition to the service connection claims for hypertension and peripheral neuropathy.  In a July 2010 letter, the Veteran's representative stated that he was appealing all of the issues in the June 2010 SOC.  However, the accompanying July 2010 VA Form 9 clearly indicates that the Veteran was only appealing the service connection claims.  Moreover, the Veteran's representative has not mentioned the Veteran's hearing loss or tinnitus claims in subsequent correspondence with VA, correspondence which includes discussions of all the claims appealed to the Board.  Accordingly, the Board finds that the evaluations of the Veteran's tinnitus and hearing loss are not on appeal. 

The claims file includes correspondence from the Veteran's representative dated in September 2011 reflecting that claims had been submitted for gastroesophangeal reflux disease (GERD) and a dental disorder.  A November 2011 VCAA notice letter is also in the file addressing a claim for specially adapted housing or a special home adaptation grant.  The record does not show that these claims have been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action. 

The claims of entitlement to service connection for disabilities of the cervical and dorsal spine, hypertension, and peripheral neuropathy, and the claim of entitlement to a higher rating for the service-connected lumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


FINDING OF FACT

Throughout the pendency of this claim, the Veteran's service-connected PTSD has been manifested by total occupational and social impairment due to severe symptoms.



CONCLUSION OF LAW

The criteria for a 100 percent rating for PTSD have been met for the entire period on appeal.  See 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.3, and 4.130, Diagnostic Code (DC) 9411 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.




I. Duty to Notify and Assist

A 100 percent rating for the Veteran's PTSD has been granted for the entire period on appeal, as discussed below.  As such, the Board finds that any error related to the Veterans Claims Assistance Act of 2000 (VCAA) on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

II. Analysis

The Veteran contends that he is entitled to an initial disability rating in excess of 30 percent prior to June 15, 2009, and in excess of 70 percent as of June 15, 2009 his service-connected PTSD.  For the reasons that follow, the Board concludes that a rating of 100 is warranted throughout the pendency of this claim. 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2011).

In initial rating cases, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Veteran's service-connected PTSD has been evaluated as 30 percent disabling prior to June 15, 2009, and 50 percent disabling as of June 15, 2009 under the General Rating Formula for Mental Disorders, which assigns ratings based on particular symptoms and the resulting functional impairment.  See 38 C.F.R. § 4.130, DC 9411.  Under the provisions for rating psychiatric disorders pertinent to this claim, a 30 percent disability rating requires:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships.)

A 100 percent disability rating requires:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Id.  

The Court has held that the symptoms associated with each rating in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  See id.  Rather, VA must consider all symptoms of a claimant's condition that affect his occupational and social impairment, including, if applicable those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See Mauerhan, 16 Vet. App. at 443.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Id.  In this regard, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2011).  While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment.  Id.

In evaluating psychiatric disorders, VA also considers a claimant's Global Assessment Functioning (GAF) scores, which are based on a scale set forth in the DSM-IV reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV.  According to DSM-IV, a score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)."  Id.  The Court has found that certain scores may demonstrate a specific level of impairment.  See Richard, 8 Vet. App. at 267; Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001) (both observing that a GAF score of 50 indicates serious impairment).   

While the GAF score assigned by an examiner or treating provider is probative evidence of the degree of disability, such a score is by no means determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria.  See 38 C.F.R. §§ 4.2, 4.126 (2011); VAOPGCPREC 10-95 (March 31, 1995).  Rather, VA must take into account all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the moment of examination.  See 38 C.F.R. § 4.126.

Turning to the evidence of record, a September 2005 VA treatment record reflects that the Veteran reported that he was unable to work due to a combination of physical impairment and mental distress from the pressures of his job.  He also stated that he could not handle a job working inside with co-workers due to interpersonal difficulties.  He stated that he had fears of losing control and also suffered from memory impairment.  The treating provider found that the Veteran was unable to work due to his physical and psychiatric illness.  In this regard, it was noted that there was a risk of him losing control if provoked and that he was not suited to work in an indoor job due to his long-standing anxiety which prevented him from working directly with the public or with supervisors. 

A March 2006 SSA psychiatric examination report reflects that the Veteran's ability to understand, remember, and carry out detailed instructions was markedly limited.  He also had a marked limitation in his ability to interact with the general public.  The Veteran's ability to interact with co-workers and ability to maintain concentration were found to be moderately limited.  The Veteran was able to do some laundry, but reported difficulty with bill paying, and stated that he no longer cooked or cleaned.  His socializing was limited.  The examiner found that mental status examinations did not reveal a major thought disorder or severe impairment in memory function.  The Veteran's job limitations were related to his social impairment, according to the examiner.  The examiner concluded that the Veteran was limited to understanding and remembering simple and routine tasks which required only limited and superficial interactions with co-workers. 

A December 2006 VA examination report reflects that the Veteran worked in the post office from 1987 until 2005, when he was placed on disability retirement.  While working at the post office, the Veteran had difficulty completing work on time and often was reprimanded by supervisors.  The Veteran reported that on one occasion when he was reprimanded, he made a threatening remark to the postmaster.  As a result, he was put on leave and had to undergo an examination for fitness for duty.  He was also required to attend an anger management group.  In terms of his family life, the Veteran reported that he lived with his two teenage children.  He stated that they were "self-sufficient" and essentially took care of themselves.  The Veteran seldom prepared any food or did laundry.  He stated that his routine was to stay home and "do nothing."  With regard to his symptoms, the Veteran described his mood as "somber" and reported frequent suicidal thoughts with no intent.  He denied ever attempting suicide.  He also reported that his sleep was chronically disturbed and that he often awoke from nightmares.  He reported getting about four hours of sleep per night.  He stated that he often got up to walk around to check windows and doors.  He also carried a gun with him at all times.  He further reported recurring thoughts of stressful in-service events and occasional flashbacks.  He had a markedly diminished interest in leisure activities and reported being emotionally numb.  He also reported a long history of irritability and difficulty concentrating.  On mental status examination, the Veteran was oriented to time, place, and person.  There were no abnormalities observed with regard to speech, affect, or thought.  His mood appeared moderately depressed.  The examiner found that psychological testing supported diagnoses of PTSD as well as severe depression.  The Veteran's depression was found to be more likely than not a result of his experiences in active service.  It was noted that the Veteran was able to function in his job for many years prior to taking a medical disability retirement in 2005.  The examiner diagnosed the Veteran with PTSD and assigned a GAF score of 55.  The examiner explained that the GAF score of 55 was assigned because of the moderate number, frequency, and intensity of the Veteran's symptoms, which were associated with a moderate reduction of social, vocational, and mental functioning. 

An October 2008 SSA decision reflects that the Veteran was found to be disabled since November 2005, when he discontinued working, due to depression, anxiety, and PTSD, which caused marked difficulties with concentration, persistence, and pace, and social impairment.

An October 2008 VA treatment record reflects that the Veteran has passive suicidal thoughts which were fleeting but occurred frequently.  

The 50 percent rating was assigned based on a VA treatment record dated June 15, 2009.  This record reflects that the Veteran reported increased isolation, irritability, and hypervigilance.  His mood was depressed and his appetite was poor.  An addendum to this report reflects that the treating provider found that the Veteran had severe PTSD.  It was noted that the Veteran was isolative and easily irritated, as well as guarded and hypervigilant.  The treating provider concluded that the Veteran was not employable due to his PTSD, as well as his back pain and neuropathy. 

A July 2009 private psychological examination report reflects that the Veteran's feelings of helplessness and hopelessness had progressively worsened.  The psychiatrist concluded that based on his objective findings and the Veteran's subjective complaints, the Veteran was totally and permanently impaired and should be awarded a total disability rating.  The psychiatrist assigned a GAF score of 50, which he stated indicated serious symptoms or any serious impairment in social, occupational, or school functioning.  

The June 2011 VA examination report reflects that the Veteran was married for the third time and lived with his wife.  During the last six months he and his wife slept in separate bedrooms as she was constantly disturbed by his waking up at night.  The Veteran reported that he would wake up from a nightmare after twenty minutes of sleep, check the doors, and then go outside with a gun to check the property.  He then returned to sleep and often had another nightmare.  The Veteran also reported irritability and anger with his wife over little things.  He described difficulty being around others, stating that when he and his wife went on a walk together and saw another person on the trail coming toward them, he would turn around and walk the other way to avoid the person.  The Veteran experienced passive suicidal ideation on an almost daily basis.  On mental status examination, the Veteran's mood was depressed and anxious, his affect constricted, and his thoughts logical and goal-directed.  He did not have delusions or hallucinations.  He denied homicidal ideation.  The examiner concluded that the Veteran met the criteria for severe depression in addition to PTSD, and found that his symptoms of depression were most likely secondary to his PTSD symptoms, which caused him to be unable to get along with others.  It was noted in this regard that the Veteran isolated himself and that the depression and PTSD were interacting together to cause increased interpersonal difficulties.  The examiner opined that the Veteran's inability to tolerate normal social interactions of daily life would seriously affect his ability to work with others in any capacity.  In addition, "his irritability and anger would be problematic when being evaluated by supervisors."  Finally, the Veteran had difficulty with memory which would also interfere with his ability to concentrate on the job.  Therefore, the examiner concluded that the Veteran's symptoms precluded him from being employed.  The examiner diagnosed the Veteran with chronic PTSD of a moderate nature and a depressive disorder.  She assigned a GAF score of 50, which denotes serious symptoms or serious functional impairment.  See DSM-IV.

In carefully reviewing the evidence of record, the Board finds that the Veteran's service-connected PTSD has met the criteria for a 100 percent rating throughout the pendency of this claim.  In this regard, the Veteran was found to be unable to work due to interpersonal difficulties and memory impairment by a medical professional as early as September 2005.  The October 2008 SSA decision likewise reflects that the Veteran was disabled since his November 2005 retirement due to depression, anxiety, and PTSD, which caused marked difficulties with concentration, persistence, and pace, and social impairment.  While the Board is not bound by the SSA decision, it constitutes highly probative evidence that the Veteran has total occupational impairment due to his PTSD.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991); Odiorne v. Principi, 3 Vet. App. 456, 461 (1992).  Further, in the July 2009 private examination report, the examining psychiatrist opined that the Veteran was totally and permanently impaired due to his PTSD.  Finally, in the June 2011 VA examination report, the examining psychiatrist found that the Veteran's PTSD and depression was manifested by irritability, anger, difficulty interacting with others, and difficulty concentrating which precluded him from employment.  The examiner assigned a GAF score of 50, which denotes serious symptoms or serious functional impairment.  See DSM-IV.  In sum, several medical professionals who have treated and/or examined the Veteran have found that the Veteran's PTSD is severe and causes total occupational impairment.

The Veteran has also reported almost daily suicidal ideation and marital difficulties.  Further, his daily activities seem to be quite limited, as, according to the Veteran, he self-isolates and rarely socializes, and has difficulty with basic tasks such as cooking, cleaning, and bill paying.  The Board notes that per the May 2007 rating decision, the Veteran's symptoms of depression are included in his service-connected PTSD.  Thus, the Board concludes that the foregoing evidence strongly supports a finding that the Veteran has total occupational and social impairment due to severe PTSD symptoms.  See 38 C.F.R. § 4.130, DC 9411; see also Mauerhan, 16 Vet. App. at 443 (holding that if the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned).  Accordingly, resolving any doubt in the Veteran's favor, the Board finds that the Veteran's PTSD has more closely approximated the criteria for a 100 percent rating throughout the pendency of this claim.  See id.; see also 38 C.F.R. § 4.3.  

In sum, the Board finds that the evidence is at least in equipoise with regard to whether the criteria for a 100 percent rating have been met.  Thus, the benefit-of-the-doubt rule applies, and entitlement to a 100 percent rating is granted for the entire period of this appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3 (2011); Gilbert, 1 Vet. App. at 55. 



ORDER

Entitlement to an initial rating of 100 percent for PTSD is granted, subject to the laws and regulations governing payment of monetary benefits. 


REMAND

The remaining claims before the Board must be remanded for further development, as discussed below.

A. Service Connection for Cervical and Dorsal Spine Disabilities 

The Board regrets that despite the further delay, the Veteran's service connection claims for disabilities of the cervical and dorsal spine must be remanded to ensure compliance with the Board's June 2007 remand directives, and an adequately developed record on appellate review.  In this regard, the Veteran argues, in pertinent part, that his disabilities of the cervical spine and dorsal spine are secondary to his service-connected lumbar spine disability.  The VA examinations of record do not adequately address the issue of aggravation.  Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  The Court has held that establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 449 (1995).  With regard to the issue of aggravation, the Court observed that the language "not due to," "not caused by," or "not related to" a service-connected disability is insufficient to address the question of aggravation under § 3.310(b).  Id.  The Court has emphasized this point in recent, non-precedential memorandum decisions.  For example, in Clayton v. Shinseki, No. 09-4628, 2011 WL 1882285 (Vet. App. May 18, 2011), the Court was not persuaded by the assertion that an opinion that the claimed disorder was not "specifically related to" another disability covered both direct causation and aggravation and concluded that the existing medical examinations were inadequate because they did not address the issue of aggravation.  Likewise, in Tyrrell v. Shinseki, No. 09-3513, 2011 WL 2346462 (Vet. App. June 14, 2011), the Court found that a VA examiner's opinion that it was "more likely than not that the hypertension [was] not related to the diabetes" was not adequate as it did not address the issue of whether the service-connected diabetes aggravated the hypertension. 

Here, in an August 2002 VA spine examination, the examiner opined that it was more likely than not that the arthritis of the cervical and dorsal spine was not related to the arthritis in the veteran's lumbar spine.  The examiner explained that the veteran had "systemic osteoarthritis" that was "naturally occurring" under "normal conditions."  In an August 2002 VA neurological examination report, the neurologist opined that the veteran's neck pain was most likely due to the degenerative problems that were found on x-ray which might also be exacerbating his low back pain.  The neurologist then concluded that the "neck pain [did] not seem to be related to the low back pain, though the case [might] be made for misuse pain, [and] the fact that his moving the neck cause[d] severe pain without any evidence of muscle spasm argue[d] against that being the causative factor."  In a July 2001 VA examination report, the VA neurologist similarly opined that it was more likely that the veteran had a "generalized arthritic condition."  The neurologist noted that while pain in one area could lead to pain in other areas as the result of a "misuse" phenomenon, neck pain as a result of low back pain was not likely.  While these examination reports adequately address the issue of causation, they do not discuss whether the Veteran's low back disability aggravated (i.e. permanently worsened) his arthritis of the dorsal and cervical spine. 

In the Board's June 2007 remand directives, the agency of original jurisdiction (AOJ) was instructed to provide the Veteran with a new VA examination of the spine.  The examiner was instructed to render an opinion as to whether the Veteran's disabilities of the cervical and dorsal spine were caused or aggravated by his service-connected lumbar spine disability or incurred in or aggravated by active service.  Accordingly, VA examinations of the spine were performed in June 2009 and April 2010.  The April 2010 VA examination did not provide an opinion with regard to the etiology of the Veteran's cervical and dorsal spine disabilities.  The examiner's opinion in the June 2009 VA examination report states that the Veteran's arthritis of the cervical and dorsal spine is not related to his low back disability but is rather a "natural[ly] occurring phenomenon."  The examiner further stated that any aggravation of the arthritis of the cervical spine and dorsal spine by the Veteran's lumbar spine disability was speculative.  The examiner did not render an opinion with regard to a relationship between the Veteran's period of active service and his cervical spine and dorsal spine disabilities.  The Board finds that the June 2009 opinion does not adequately address the issue of aggravation.  In this regard, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  While a VA examiner may state that an opinion cannot be reached without resorting to speculation, the examiner must provide a rationale for his or her inability to render an opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 391 (2010).  In this case, the examiner did not provide a rationale for his inability to render an opinion with regard to the issue of aggravation.  Thus, the examination is not adequate for the purpose of making decisions on these claims.  As such, there has not been substantial compliance with the Board's June 2007 remand directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand). 

On remand, a new VA spine examination should be performed.  The examiner must render an opinion as to whether it is at least as likely as not that the Veteran's lumbar spine disability aggravated (i.e. permanently worsened) his arthritis of the cervical and dorsal spine.  If the examiner is unable to render an opinion without resorting to speculation, the examiner must explain why an opinion cannot be rendered.  The examiner need not address the issue of whether the Veteran's disabilities of the cervical spine and dorsal spine were incurred in or aggravated by active service, or whether they were directly caused by his service-connected lumbar spine disability.  These issues have already been adequately addressed in previous VA examinations. 

B. Rating in Excess of 40 Percent for Lumbar Spine Disability 

With regard to the Veteran's claim for a rating in excess of 40 percent for his lumbar spine disability, the Board finds that recent VA examinations do not adequately address evidence of record possibly suggesting neurological involvement.  In this regard, the Board notes that because the Veteran's claim for an increased rating is dated in June 1993, the old diagnostic codes pertaining to the spine are applicable to the present case.  Under old Diagnostic Code 5293, a 60 percent rating is prescribed for pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, and little intermittent relief.  38 C.F.R. § 4.71a (2002).  Moreover, under Note (1) of the current General Rating Formula for Diseases and Injuries of the Spine, any objective neurologic abnormalities associated with disabilities of the spine are to be rated separately under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a.  

Here, a September 1986 private treatment record reflects that an EMG and nerve conduction study was consistent with left L4-L5 nerve root compression.  More recent VA treatment records include an October 2003 VA MRI of the lumbar spine which revealed L4-5 severe degenerative disc disease with foraminal encroachment with facet arthropathy and left-sided recess narrowing of L5-S1 with mild disc protrusion.  VA treatment records dated in May 2004, March 2005, and April 2005 reflect that the Veteran complained of back pain and left leg pain.  The March 2005 VA treatment record characterized this pain as "radicular pain."  The June 2009 VA examination report reflects that straight leg raising was positive with regard to the left leg.  The April 2010 VA examination also reflects that the Veteran had positive straight leg raising in both legs.  However, the examiner found that the examination was negative for sciatica or radiculopathy.  

The Board finds that the recent VA examinations do not address and reconcile the October 2003 VA MRI showing foraminal encroachment and left-sided recess narrowing of L5-S1 with mild disc protrusion, the positive straight raising tests, and the Veteran's complaints of radicular pain with the examiner's findings that there is no neurologic involvement.  Specifically, the April 2010 VA examination report reflects that the Veteran's "current complaint" of lower extremity pain consisted of pain in both ankles.  There was no mention of the Veteran's complaints of radicular pain.  Likewise, there is no mention of the October 2003 VA MRI of the lumbar spine which revealed foraminal encroachment and mild disc protrusion.  Rather, the only diagnostic imaging cited to is a June 2009 VA x-ray study which showed degenerative changes in the lumbar vertebral bodies but did not reflect findings of foraminal encroachment.  Thus, the examiner's opinion that the Veteran did not have sciatica or radiculopathy does not take into account pertinent evidence which might support such a finding.  The Board notes that in a July 2001 VA neurological examination, the examiner stated that there was no evidence on examination of lower extremity radiculopathy.  Specifically, the Veteran's pain was not characteristic of radicular pain, and the pattern of exacerbation by physical examination maneuvers was not consistent with nerve root compression.  However, these findings were rendered prior to the October 2003 VA MRI showing foraminal encroachment, and do not take into account findings of radicular pain in subsequent VA treatment records.

Accordingly, on remand, a new VA neurological examination should be performed.  If the examiner finds that the Veteran does not have any objective neurological abnormalities associated with his lumbar spine disability, a complete rationale must be provided which takes into account the October 2003 VA MRI showing foraminal encroachment, the Veteran's complaints of radicular pain, and the positive straight leg raising tests.  

The AOJ should also take this opportunity to provide a new VA examination of the spine, and to obtain relevant outstanding VA treatment records pertaining to the spine dating from October 2011 and associate them with the file. 

C. Service Connection for Hypertension

With regard to the Veteran's claim for hypertension as secondary to his service-connected PTSD, a VA examination was performed in May 2010.  In the examination report, the examiner opined that it was less likely as not that the Veteran's hypertension was related to PTSD, although he did have increased elevations in blood pressure readings when his PTSD flared up.  The Board agrees with the Veteran's representative that this opinion is not adequate upon which to base a decision.  In the first place, the examiner did not provide a rationale for his opinion.  Moreover, the examiner did not address the issue of aggravation.  See Allen v. Brown, 7 Vet. App. 439, 449 (1995) (holding that establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability).  As discussed above, the Court has observed that the language "not due to," "not caused by," or "not related to" a service-connected disability is insufficient to address the question of aggravation under 38 C.F.R. § 3.310(b).  Id.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr, 21 Vet. App. at 312.  Accordingly, a new VA examination should be performed.  If the examiner finds that the Veteran's PTSD did not cause his hypertension, the examiner must still address the likelihood that PTSD has aggravated (i.e. permanently worsened) the Veteran's hypertension.  The examiner must provide a complete rationale in support of the opinion.

D. Peripheral Neuropathy

With regard to the Veteran's claim for peripheral neuropathy, the Veteran's representative clarified in the December 2008 notice of disagreement (NOD) that the Veteran was not claiming that he had peripheral neuropathy as a result of Agent Orange exposure (as he had previously stated), but rather that his disabilities of the spine had resulted in neurological impairment affecting his extremities.  The Board finds that resolution of the Veteran's service connection claims for disabilities of the cervical and dorsal spine, as well as entitlement to an increased rating for his service-connected lumbar spine disability, will significantly impact the determination as to whether service connection for associated neurological disorders affecting the extremities is warranted.  Accordingly, the Board will defer consideration of the Veteran's service connection claim for peripheral neuropathy at this time.  See Harris v. Derwinski, 1 Vet. App 180, 183 (1991) (two issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on the resolution of the second issue).


Accordingly, the case is REMANDED for the following actions:

1. The Veteran's outstanding VA treatment records pertaining to the spine dating from October 2011 should be obtained and associated with the claims file. 

2. The Veteran should be scheduled for a VA spine examination to identify and evaluate all impairment involving his service-connected arthritis of the lumbar spine, to include any associated neurological abnormalities.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

All tests and studies deemed helpful by the examiner should be conducted and all clinical findings reported in detail.  The examiner must conduct repetitive testing of ranges of motion (to include at least three repetitions, if possible) and specify the Veteran's ranges of motion in the examination report.  The examiner must state whether there is objective evidence of pain on motion and at what point it begins, and whether weakened movement, excess fatigability, and/or incoordination are present.  The examiner must also state whether, and to what extent, the Veteran experiences additional functional loss during flare-ups or with repeated use of the lumbar spine.  The examiner should express such functional losses in terms of additional degrees of limited range of motion if it is possible to do so without resorting to speculation.  

The examiner should also address whether the Veteran has a history of incapacitating episodes during the pendency of this claim.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a Note (1).

Finally, the examiner should discuss the Veteran's functional impairment resulting from his lumbar spine disability. 

3. In the same or a separate examination, after reviewing the claims file and examining the Veteran, the examiner should render a VA opinion addressing whether it is at least as likely as not (i.e., to at least a 50:50 degree of probability) that the Veteran's arthritis of the dorsal spine and/or arthritis of the cervical spine was aggravated (i.e. permanently worsened) by the Veteran's service-connected lumbar spine disability, or whether such a relationship is unlikely (i.e., less than a 50:50 degree of probability).  A complete rationale must be provided.  If the examiner is unable to render an opinion without resorting to speculation, the examiner must explain why such an opinion cannot be rendered.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.  The AOJ should ensure that an adequate rationale has been provided before returning this case to the Board. 

4. The Veteran should also be scheduled for a VA neurological examination to assess whether he has any objective neurological abnormalities associated with his lumbar spine disability.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination. 

After reviewing the claims file and examining the Veteran, the examiner must render an opinion as to whether it is at least as likely as not (i.e., to at least a 50:50 degree of probability) that the Veteran has sciatic neuropathy or other objective neurological abnormalities associated with his lumbar spine disability, or whether the presence of neurological abnormalities is unlikely (i.e., less than a 50:50 degree of probability).  If the examiner finds that the Veteran does not have any objective neurological abnormalities, the examiner must discuss the October 2003 VA MRI showing foraminal encroachment and left-sided recess narrowing of L5-S1 with mild disc protrusion, as well as the Veteran's complaints of radicular pain and the positive straight leg tests in previous VA examination reports. 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

5. The Veteran should be scheduled for a VA examination to assess the likelihood that his hypertension was caused or aggravated by his service-connected PTSD.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

After reviewing the file and examining the Veteran, the examiner should render an opinion as to whether the Veteran's hypertension is at least as likely as not (i.e., to at least a 50:50 degree of probability) caused or aggravated (i.e. permanently worsened) by the Veteran's service-connected PTSD, or whether such a relationship is unlikely (i.e., less than a 50:50 degree of probability).  With regard to the issue of aggravation, it is not sufficient to use language such as "related to" or "due to."  The examiner must specifically use the word "aggravate" or language which makes it clear that the issue of aggravation has been addressed.  A complete rationale must be provided. 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.  The AOJ should ensure that an adequate rationale has been provided before returning this case to the Board. 

6. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate the service connection claims for arthritis of the dorsal and cervical spine, hypertension, and peripheral neuropathy, and the appeal of the evaluation of the Veteran's lumbar spine disability on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


